 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
          TRAVIS K. LOGG,
 8                                  Plaintiff,
 9               v.                                           C18-1398 TSZ

10        ABILENE MOTOR EXPRESS, INC.,                        MINUTE ORDER
          and DAVID W. BROOKS,
11
                                    Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)     Defendants’ Motion for Judgment on the Pleadings, docket no. 6, is
                   1
     GRANTED. Defendant Abilene Motor Express, Inc. (“Abilene”) has admitted that
15
     Defendant Brooks was employed by Abilene and was acting within the course and scope
     of his employment at the time of the incident giving rise to this litigation. See Answer,
16
     docket no. 5, ¶ 2. Under Washington law, “an injured party generally cannot assert
     claims for negligent hiring, retention, supervisions or training of an employee when the
17
     employer is vicariously liable for the employee’s conduct.” Evans v. Tacoma Sch. Dist.
     No. 10, 195 Wn. App. 25, 47 (2016) (citing LaPlant v. Snohomish County, 162 Wn. App.
18
     476, 479-80 (2011)). Plaintiff has failed to point to any authority indicating this principle
     is not settled law. Plaintiff’s Count I for negligence against Abilene, Complaint, docket
19
     no. 1-1, ¶¶ 50-63, is DISMISSED WITH PREJUDICE.
20

21
            1
                Although styled as a motion for judgment, the motion seeks only partial judgment and
22 dismissal of the first of two claims.

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 13th day of November, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
